Appeal from a judgment of the Supreme Court (Spargo, J.), entered March 27, 2006 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner appeared before respondent in January 2005 and his request for parole release was denied. After his administrative appeal from that determination went unanswered, petitioner commenced this CPLR article 78 proceeding seeking to compel the Division of Parole to respond to his administrative appeal and to have Supreme Court review respondent’s determination denying his request for parole release. Thereafter, before respondent was required to submit an answer, the Division of Parole Appeals Unit decided petitioner’s administrative appeal and affirmed respondent’s determination. Respondent moved to dismiss the proceeding on the ground that it was moot. Supreme Court granted respondent’s motion and this appeal ensued.
Respondent now withdraws its objection and concedes that the portion of the petition seeking review of the merits of its determination denying parole release is not moot. Furthermore, given the delay in the response to petitioner’s administrative appeal, we agree with petitioner’s argument that he was not required to exhaust his administrative remedies prior to commencing this proceeding (see 9 NYCRR 8006.4 [c]). However, because respondent has not served an answer to the petition and the record is inadequate to permit meaningful review of petitioner’s claim, we deem it appropriate to remit the matter to Supreme Court for this purpose on an expedited basis (see Matter of Mauleon v Goord, 18 AD3d 992 [2005]; Matter of Burr *920v Goord, 290 AD2d 611, 612 [2002], lv dismissed 97 NY2d 749 [2002]; Matter of Ali v Goord, 267 AD2d 520, 521 [1999]).
Cardona, EJ., Peters, Carpinello, Rose and Kane, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, motion denied and matter remitted to the Supreme Court to permit respondent to serve an answer within 15 days of the date of this Court’s decision.